DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Claims 1, 7-8, 10, 12, 14-15, 17-23, 25-29, 31, 33-34, 36-52, 56, 58-62, 64-72 are pending and under consideration. The amendment filed on 08/09/2022 has been entered.
Priority
This application is a division of U.S, Patent Application No. 12/450,943 filed on October 13, 2009, which is a National Phase of PCT Patent Application No PCT/IL20Q8/QGQ556 having international Filing Date of April 27, 2008, which claims the benefit of priority from U.S. Provisional Patent Application No. 60/907,818 filed on April 18, 2007, therefore the accorded priority is April 18, 2007.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Maintained/Claim Rejections - 35 USC § 103
(1) Claims 1, 7, 10, 12, 14-15, 17-23, 25-29, 33-34, 36-52, 56, 58-62, 64-71 remain rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Shushan (W02006/070370, previously cited, corresponding to US 20090104695), in view of Klimaskaya (WO2006/080952, GDS}, Davis (Molecular and Cellular Neuroscience 15:11-21, 2000), Lund, (Cloning and Stem Cells, 8(34): 189-199, 2006, previously cited), Binder (Invest Ophthalmol Vis Sci, 45: 4151- 4160, 2004) for the reason of record dated 04/15/2022.

For the record the rejection is reiterated below.
Claims are product by process claims. MPEP2113 states “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.

The claims are directed to a composition comprising, human retinal pigment epithelial (RPE) cells obtained by a method comprising: (a) culturing human pluripotent stem cells in a medium comprising a differentiating agent to obtain differentiating cells, wherein the differentiating agent is nicotinamide; and (b) culturing said differentiating cells in said medium comprising one or more members of the TGF superfamily, wherein the one or more members of the TGFbeta superfamily comprises activin A, to obtain RPE cells; wherein the RPE cell composition is capable of increasing an electroretinography (ERG) response when transplanted into a subject, wherein the method promotes directed differentiation of the human pluripotent stem cells; and wherein the RPE cells express RPE65 and Bestrophin at a level that is between about 4 to 6 times higher that of RPE cells which were not differentiated in the presence of Activin A. Instant rejection is applied to the extent claims are directed to a composition comprising human RPE cells,

Regarding claims 1, 7, 27, Shushan teaches (a) culturing human pluripotent stern cells in a medium comprising nicotinamide (NA); Nicotinamide may be added to the medium to prevent the differentiation of the cells towards extraembryonic lineages, to promote their survival, to maintain them undifferentiated, prevention of Extraembryonic Differentiation and for the induction of somatic differentiation [0217] and (b) culturing HESCs yet, additional elements which may be added include noggin and activin A, as familiar to those versed in the art of stem cells[0145], in activin A, (activin A 25-50 ng/ml) [0210] and further supplementation of the medium with the other components increases the survival/proliferation and prevent differentiation of the cells: TGFbeta superfamily factors (activin 25-50 ng/ml) ([0211],[0210]). Regarding claim 10, wherein said RPE cells are terminally differentiated RPE cells the specification teaches the term "hSC-derived RPE cells" is used herein to denote RPE cells that are obtained by directed differentiation from hSCs [0070]. In accordance with a preferred embodiment, the hSC-derived RPE cells are mature (terminally differentiated), therefore Shushan hESC-derived RPE cells meets the limitation on terminally differentiated RPE cells. Regarding claim 17, Shushan discloses the graft includes melanin expressing cells (dark pigmented cells) 4 weeks after intra-vitreal graft (p 13, lines 23-28, figure 32A-C). Regarding claims 22, 40, 50, 67, Shushan at page 15, [0208] states that propagation of hESC in suspension “may be further supplemented with soluble factors including TGFbeta superfamily factors, as well as extracellular matrix (ECM) components including but not limited to fibronectin, laminin, gelatin to promote proliferation and survival of the cells and to prevent their differentiation.” Regarding claims 23, 41, Shushan discloses enriched populations of hESC- derived RPE cells were transplanted into the vitreous and into the subretinal space of RCS and albino rats respectively (p 56, lines 6-7). Regarding claims, 26, 36, 58, Shushan discloses in serum free medium supplemented further with NA, the size of the EBs after two weeks of differentiation was significantly higher (1, 7 times: maximal diameter of EBs) in comparison to the size of EBs that were cultured under the same conditions in the absence of NA (Figures 25E-25F, Le. left pictures of upper two panels). Thus, NA can be used to increase the number of differentiated cells that are obtained from hESC (p 538, lines 1-11) to further direct differentiation into a specific somatic lineage and into a specific type of cell (p 27 lines 2-3). Regarding claim 64, Shushan at page 15, paragraph 0208 states that propagation of hESC in suspension “supplemented with soluble factors including but not limited to TGFbeta superfamily factors to promote proliferation and survival of the cells and to prevent their differentiation.” Shushan also at [0210] and [0211] further emphasizes that, “supplementation of the medium with the following components increases the survival/proliferation and prevent differentiation of the cells: TGFbeta superfamily factors (activin A 25-50 ng/ml). Regarding claim 65, TGFbeta superfamily factors (activin A 25-50 ng/ml) [0210] and [0211]. Regarding claim 66, Shushan teaches primary degeneration of the photoreceptors is the cause of progressive visual loss in some types of Retinitis Pigmentosa, even more importantly, in Age-Related Macular Degeneration (AMD), which is the most common cause of blindness among the elderly aging population, failure of the RPE is the main cause of disease, thus, derivation of RPE cells from hESC may be of great benefit. These cells may serve as an unlimited source of RPE cells for transplantation and replenishment of malfunctioning or degenerated RPE cells in retinal degenerations [226-227]. Regarding claim 67, Shushan states that propagation of hESC in suspension supplemented with soluble factors including but not limited to TGFbeta superfamily factors (activin A 25-50 ng/ml) to promote proliferation and survival of the cells and to prevent their differentiation [0208], [0210]. Regarding claim 68, Shushan teaches enriched populations of hESC-derived RPE cells were transplanted into the vitreous and into the subretinal space of RCS and albino rats respectively [0231]. Regarding claim 69, Shushan teaches the novel effects of Nicotinamide (NA) on hESCs differentiation was most profoundly demonstrated during spontaneous differentiation of hESCs within embryoid bodies (EBs) (Figures 24A-24B) (p 52, lines 11-15). Supplementation of a culture medium with NA can prevent the default differentiation of hESCs towards extraembryonic lineages and also direct the differentiation towards specific somatic lineage such as but not limited to neural differentiation (p 27, lines 3-8). NA effectively induced differentiation of stem cells into somatic cells. Specifically, albeit, not exclusively, NA was shown to induce differentiation to neural cells, and within the neural lineage, NA treatment was found to promote differentiation towards retinal pigmented epithelial (RPE) cells. Regarding claim 70, Shushan discloses differentiation agent comprises 10 mM nicotinamide (p 34, line 15).
Regarding the limitation, wherein the method promotes directed differentiation of the human pluripotent stem cells, the specification teaches in [0070] The term "directed differentiation" is used interchangeably with the term "RPE induced differentiation" and is to be understood as meaning the process of manipulating hSCs under culture conditions which induce/promote differentiation into RPE cell type only, thus the RPE induced differentiation taught by Shushan reads on the method promotes directed differentiation of the human pluripotent stem cells. Thus, Shuschan teaches step (a) culture comprising NA (paragraph 87152) and step (b) culture comprising activin A (paragraph 0172). Shuschan further teaches that NA may be used for the maintenance of undifferentiated hES cells, the prevention of extraembryonic differentiation, and for the induction of somatic cell differentiation (paragraphs 0217-02718}.
Klimanskaya also discloses a method for differentiating human embryonic stem (HES) cells into retinal pigment epithelium (RPE) cells (abstract). The hES cells are cultured in the presence of TGFbeta (page 22, lines 24-25; Example 5). Klimanskaya also contemplates culturing the RPE cells in a medium supplemented with a growth factor combination that supports RPE growth (page 30, lines 20-23, abstract). The hES cells are cultured in the presence of TGFbeta (page 22, lines 24-25; Example 5). Klimanskaya optimization of the differentiation culture system ensuring high yields of RPE-like cells by culturing HESCs as embryoid bodies (EB) in the presence of factors such as TGF-beta superfamily, showed expression of molecular markers of early RPE progenitors including Bestrophin, and RPE65 that produces enrichment in RPE-like cells or their progenitors. This approach can also be used fa produce common progenitors of RPE and other eye tissues, such as photoreceptor or neural retina which can be isolated and further characterized for their differentiation potential and used in transplantation studies (example 5). Klimanskaya discloses hESC expression in mature RPE differentiated cell [007].
Moreover, Davis teaches in rodent retina activin A causes an increase in the number of progenitor cells that differentiate into photoreceptors, but not similar increase in the formation of amacrine cells. Experiments support the hypothesis that activin A treatment is causing progenitor cells to differentiate into photoreceptors in vitro. Activin also increases the rate of rod photoreceptor differentiation by those cells already committed to this fate (p 15, 2nd column 2nd paragraph).
Shushan taken with Klimanskaya and Davis do not teach the limitation, wherein the method promotes directed differentiation of the human pluripotent stem cells; and wherein the RPE cells express RPE65 and Bestrophin al a level that is between about 4 to 6 times higher than that of RPE cells which were not differentiated in the presence of activin A.
However, at time of filing, Lund teaches transplantation of human retinal pigment epithelium (hRPE) derived from human embryonic stem cells (hESCs) into dystrophic Royal College of Surgeons (RCS) rats are capable of extensive photoreceptor rescue in RCS animal model of retinal disease (abstract, see figure 3 below).

    PNG
    media_image1.png
    655
    465
    media_image1.png
    Greyscale

Regarding claim 14, 33, Lund discloses, wherein the electroretinography (ERG) response is increased by between about 20% and 50% as compared to RPE cell compassion’s obtained without culturing cells in activin A (Figure 3C).
Regarding claims 15, 43, 60-67, 71, Lund discloses, wherein a percentage of pigmented cells to total cells is at least about 4 limes greater than that of an RPE cell composition obtained without culturing the cells in activin A (figure 3C). Regarding claim 71, Lund discloses, wherein a percentage of pigmented cells to total cells is at least about 4 limes greater than that of an RPE cell composition obtained without culturing the cells in activin A (figure 3C).

Regarding claims 18, 29, Lund discloses subretinal transplantation of RPE derived from hESCs into the RCS rats are capable of extensive photoreceptor rescue in RCS animal model of retinal disease, and an increase in dark adapted b-wave electroretinography (ERG) response after subretinal transplantation in RCS rats as compared to sham or untreated rats (abstract, figure 3).
Regarding claims 19, 28, Lund discloses increased ERG response over sham controls (Figure 3).
Regarding claims 20, 38, Lund discloses increase in ERG about 110% as compared to control or sham eyes (figure 3 panel A).
Regarding claims 23, 41, 52, 68, Lund also discloses, wherein the composition is transplanted in the subretinal space of a subject in need thereat (figure 3).
Regarding claims 21, 51, Lund like Binders also discloses treatment of retinal degenerative diseases such as macular degeneration (abstract).
Regarding claims 40-42, Lund also discloses hES-RPE derived from hES cell line in suspension for subretinal injections of a suspension of cells via a trans-scleral approach into the upper temporal retina, area, (p 190, 2 column). 
Regarding claim 44, Lund discloses transplantation of retinal pigment epithelium (RPE) derived from human embryonic stern ceils (nESCs) into the Royal College of Surgeons (RCS) rats capable of extensive photoreceptor rescue in RCS animal model of retinal disease.
Regarding the clause limitation of claim 44, wherein transplantation of the RPE cell composition in a subject in need thereof results in one or more of an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS+ OS).
Regarding the limitations of claim 45-49, it should be noted that Lund discloses hES- RPE derived from hES cell line in suspension for subretinal injections of a suspension of cells via a trans-scleral approach into the upper temporal retina, area, are capable of extensive photoreceptor rescue in RCS animal model of retinal disease, thus said RPE cells must necessarily follow all the pathological characteristics of resulting in one or more of an increase in total retinal thickness, an increase in outer nuclear layer (ONL) thickness and an increase in inner and outer photoreceptor segments (IS+ OS). Regarding claim 63, Lund discloses the presence of RPE65, Bestrophin, and PEDF in all samples analyzed (Fig. 1A-E) (p 132, 2nd column 3rd paragraph). 
Regarding the limitation, wherein the RPE cells are capable of expressing RPE65 and Bestrophin at a level that is between about 4 to 6 times higher than that of RPE cells which were not differentiated in the presence of activin A, it should be noted that Davis teaches activin A promotes differentiation of progenitor RPE cells and Lund discloses hESC-RPE derived RPE cells in suspension after subretinal injections into the upper temporal retina area express RPE65 and Bestrophin at significantly higher level as compared to control RPE cells, thus said RPE cells must necessarily be capable of expressing RPE65 and Bestrophin at a level that is between about 4 to 6 limes higher than that of RPE cells which were not differentiated in the presence of activin A.
Lund does not teach regarding the limitation, wherein the RPE cell is capable of increasing an electroretinography (ERG) response when transplanted into a subject.
However, at time of filing, Binder teaches significantly better reading acuity and higher multifocal ERG (mfERG)-response density than control subjects in patients with foveal choroidal neovascularization ((CNV) underwent transplantation of autologous human RPE cells (abstract). The results provide evidence that autologous transplantation of RPE is a beneficial supplement to membrane excision alone in patients with fCNV in AMD and may be regarded as a reasonable treatment option (abstract). Regarding claim 21, 39, 51, 66, Binder teaches patients with foveal choroidal neovascularization (f(CNV) in AMD underwent transplantation of autologous human RPE cells (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the supplementation of culture medium with activin A and NA prevents the default differentiation of hESCs towards extraembryonic lineages but it also directs the differentiation towards specific somatic lineage such as but not limited to neural differentiation and derivation of hESC-derived RPE cells serve as an unlimited source of RPE cells for transplantation and replenishment of malfunctioning or degenerated RPE cells in retinal degenerations as disclosed by Shushan and as evidenced by Klimanskaya mature RPE differentiated cells express RPESS and Bestrophin combined with transplantation of NRPE derived from hESCs into dystrophic RCS rats are capable of extensive photoreceptor rescue in RCS animal model of retinal disease as disclosed by Davis and Lund and Binder because Since Shushan et al. teaches that the undifferentiated HES cells may be used for the induction of somatic differentiation and Klimanskaya teaches the differentiation of hES cells into RPE cells, one of skill in the art would have been motivated to carry out the method of Shushan and to then further culture the HES cells to differentiate them into RPE cells in accordance with the protocol taught by Klimanskaya and because Lund teaches transplantation of hESC-derived RPE cells into dystrophic RCS rats are capable of extensive photoreceptor rescue in RCS animal model of retinal disease and because as evidenced by Binder and Lund transplantation of RPE-derived from hESCs into retinal disease patients and RCS rats are capable of extensive photoreceptor rescue in RCS animal model of retinal disease, and an increase in dark adapted b-wave electroretinography (ERG) response after subretinal transplantation in RCS rats as compared to sham or untreated rats.
One would have been motivated to add nicotinamide to activin A to receive the expected benefit of NA to increase the number of differentiated cells that are obtained from hESC and to further direct differentiation into a specific somatic lineage and into a specific type of cell given NA effectively induced differentiation of stem cells into somatic cells and importantly NA was shown to induce differentiation to neural cells, and within the neural lineage, NA treatment was found to promote differentiation towards retinal pigmented epithelial (RPE) cells. Human ESC- derived neural precursor cells RPE cells with activin A and NA to receive the expected benefit of the transplantation of hESC-derived RPE cells into dystrophic RCS rats are capable of extensive photoreceptor rescue in RCS animal model of retinal disease.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining culturing hESCs derived RPEs in the presence of activin A which and NA for differentiation of hESCs into RPE cells for transplantation into the subretinal space into dystrophic RCS rats are capable of extensive photoreceptor rescue in RCS animal model of retinal disease by combining the teachings of Shushan and Klimaskaya and Davis and Lund and Binder.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.

Response to arguments
Applicant’s arguments dated 08/09/2022 have been fully considered and are discussed below as per Applicant’s arguments regarding both rejections on record dated 04/15/2022. 

Claims 1, 8, 27, 31 remain rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Shushan (W02006/070370, previously cited, corresponding to US 20090104695), in view of Klimaskaya (WO2006/080952, (DS), Davis (Molecular and Cellular Neuroscience 15:11-21, 2000), Lund, (Cloning and Stem Cells, 8(34): 189-199, 2006, previously cited), Binder (Invest Ophthalmol Vis Sci, 45: 4151-4160, 2004) as applied to claim 1, 7, 10, 12, 14-15, 17-23, 25-29, 33-34, 36-52, 56, 58-71 above, and further in view of Sugaya, (W003/060085, previously cited) for the reasons of record dated 04/15/2022.
For the record the rejection is reiterated below.
The teachings of Shuschan and Klimaskaya and Davis and Lund, and Binder apply here as indicated above.
Shuschan and Klimaskaya and Davis and Lund, and Binder do not teach, wherein said member of the TGFbeta superfamily further comprises TGFbeta1 or TGFbeta3.
However, at the time of filing, Sugaya teaches culturing human neural stem cells (NSCs) before or during differentiation with an effective amount of TGF-beta3, for an effective period, for differentiating human NSCs into retinal cells, wherein the growth factor-contacted neural stem cells become capable of differentiating into retinal cells for producing terminally differentiating cells shows differentiation of human NSCs into retinal cells in vitro. NSCs differentiated in basal media with TGF-beta3, 100 ng/ml shows differentiation of NSCs into retinal cells in vivo upon transplantation to the eye such as eye tissue, offers the potential for treatment of degenerative disorders affecting vision [(p 53-54, claims 43, 45-46), Figure 7 (I) and (Il); p 8, p 13, lines 6-15), Figure 8 (I) and (Il) (p 13, lines 21-34, bridge p 14 lines 1-2), (p 21, lines 13-14)]. Regarding claim 8, Sugaya teaches differentiation of human NSCs into retinal cells in vitro, treated with TGFbeta3 prior to transplantation differentiated in basal media under the influence of transforming growth factor-beta3 (TGF-b3, 100ng/ml) stained with retinal opsin expressed by the donor human stem cell [(p 12-13, [84] Figure 7 (I) and (Il); p 42 lines 6- 11, 26-28)] and also differentiated into photoreceptors (p 42, lines 19-21). Regarding claim 10, Sugaya teaches differentiation of human NSCs into terminally differentiated RPE cells (p 48-54, claims 1, 2, 46). Sugaya also teaches human NSCs including embryonic day-18 rat retinal cultures with TGF-beta like protein, Activin A causes the progenitor cells in these cultures to exit the cell cycle and differentiate into rod photoreceptors, indicating that the TGF family is an important regulator of photoreceptor differentiation in the developing retina (p 28 lines 1-7). Regarding claim 31, Sugaya also teaches culturing human neural stem cells (NSCs) before or during differentiation with an effective amount of TGF-beta3 [(p 53-54, claims 43, 45-46), Figure 7 (I) and (II); p 8, p 13, lines 6-15), Figure 8 (1) and (Il) (p 13, lines 21-34, bridge p 14 lines 1-2), (p 21, lines 13-14)].
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the supplementation of culture medium with NA prevents the default differentiation of hESCs towards extraembryonic lineages but it also direct the differentiation towards specific somatic lineage such as but not limited to neural differentiation and examples provided herein show differentiation into neural precursor cells as disclosed by Shushan by subsequently culturing said neural progenitor cells with TGF-beta3 for the differentiation of NSCs into retinal cells in vivo upon transplantation to the eye of a subject offers the potential for treatment of degenerative disorders as disclosed by Sugaya.
One would have been motivated to culture the NA differentiated hESC-derived neural precursor cells RPE cells with TGF-beta3, for the neural stem cells become capable of differentiating into retinal cells to receive the expected benefit of the differentiation of NSCs into retinal cells in vivo upon transplantation to the eye offers the potential for treatment of degenerative disorders and as evidenced by Binder and Lund transplantation of RPE derived from hESCs into the RCS rats capable of extensive photoreceptor rescue in RCS animal model of retinal disease, result in an increase in dark adapted b-wave ERG response after subretinal transplantation in RCS rats as compared to sham or untreated rats where the increase in ERG is about 110% as compared to control or sham eyes.
One would have been particularly motivated culturing hESC in suspension in the presence of Neurobasal medium supplemented with TGFbeta superfamily to promote proliferation and survival of the cells and to prevent their differentiation, and the novel effects of NA on hESCs differentiation was most profoundly demonstrated during spontaneous differentiation of hESCs within EBs and differentiation of human NSCs into retinal cells in vitro, treated with TGFbetas prior to transplantation differentiated in basal media under the influence of TGF-B3, expressing retinal opsin by the donor human stem cell and also differentiated into photoreceptors, thus NA acts as a differentiation element and combined with the TGFB superfamily act as an RPE differentiation factor for the transplanted RPE cells. Binder and Lund provide motivation for transplantation of RPE-derived from hESCs into retinal disease patients and as evidenced by RCS rats capable of extensive photoreceptor rescue in RCS animal model of retinal disease, and an increase in dark adapted b-wave electroretinography (ERG) response after subretinal transplantation in RCS rats as compared to sham or untreated rats.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining culturing hESCs derived RPEs in the presence of TGFbeta superfamily growth factor for transplantation into the subretinal space with assessing ERG response of the transplanted RPE cells to assess increase in ERG performed significantly better than sham and untreated controls by combining the teachings of Shuschan and Klimaskaya and Davis and Lund, and Binder and Sugaya.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.


Response to arguments
1)	Applicants argue Shushan relates to methods for providing human cell cultures. Klimanskaya relates to modalities for the treatment of degenerative diseases in the retina. Neither of the two primary references mention use of activin A as a differentiating agent to achieve high levels of RPE65 and Bestrophin, as presently claimed. Shushan states that “activin A prevented differentiation...” Shushan further states that “nicotinamide may be added to the medium to prevent the differentiation of the cells towards extraembryonic lineage, to promote their survival and to maintain them undifferentiated.”  The claimed invention is based on the discovery of a composition that is obtained by a method comprising at the very least culturing human pluripotent stem cells in a medium comprising nicotinamide as a differentiating agent to obtain differentiating cells, and then subsequently culturing those same differentiating cells in a medium comprising activin A to obtain RPE cells. Applicants argue Shushan teaches away and there is no motivation to modify the disclosure of Shushan and that hindsight was impermissibly used to support this rejection for obviousness. There is no description in the Shushan would have lead a person having ordinary skill in the art the relevant time to select the elements required to arrive at the RPE composition, much less with any reasonable expectation of success recited in claim 1. Applicants argue Sushan teaches away from the claimed invention and states that activin A prevents differentiation. There is nothing in Sushan to suggest that using nicotinamide would overcome this concern. Applicants argue the inventors of the instant specification have found that differentiating RPE cells in the presence of NA results in an inductive effect with a member of the TGFbeta superfamily. Without the Applicant’s disclosure, a skilled artisan would not be able to arrive at the presently claimed invention. Applicants argue Klimaskaya does not cure the deficiencies of Shushan, alone or in combination. Along the same lines, Klimanskaya is completely silent as to the use of activin A, particularly in a method that promotes the directed differentiation of human pluripotent stem cells into RPE cells. Instead, Klimanskaya describes methods of spontaneous differentiation. Applicants argue Davis is directed to rodent neural retinal cells and is silent as to culturing human cells in a medium comprising nicotinamide to obtain human stem cell-derived RPE cells. Accordingly, one of skill in the art would not be motivated to combine Davis with Shushan and Klimanskaya. Applicants argue like Klimanskaya, Lund is directed to a human RPE composition resulting from spontaneous differentiation of RPE clusters. Applicants argue Lund does not mention or suggest culturing human pluripotent stem cells in a medium comprising nicotinamide to obtain differentiating cells by directed differentiation. Furthermore, Lund does not mention or suggest culturing said differentiating cells in said medium comprising one or more members of the TGF superfamily to obtain the RPE cell composition as described in the present claims.  Applicants argue Binder also does not correct the above-noted deficiencies of Shushan and Klimanskaya. Binder is directed to transplantation of autologous RPE cells to a subject, not a composition of RPE cells produced in vitro. Applicants arguments have been fully considered but are not persuasive.
In response, while Shushan teaches embodiments of activin A may prevent differentiation of hESCs, however, Shushan does not teach away for activin A because Shushan also teaches activin A, for growing hESCs in suspension for the advantages in growing hESCs in suspensions that allow extensive expansion of the cells with a bioreactor system and  allow initiation of differentiation processes in suspension of a large number of cells, and the development of novel methodologies to direct differentiation of hESC within suspension cultures (p 32. lines 18-26).  Shushan also teaches in the presence of NA, preferably at a concentration of 10 mM, cystic structures were not formed during differentiation within EBs (Figures 24C-24D) . Moreover, the differentiated cells acquired the morphology of neural precursor cells (p 52, lines 22-25). Human ES cells differentiated for 6 weeks in the presence or absence of NA, demonstrating the induction of expression of RPE markers by NA (Figure 29. The effect of NA on differentiation within EBs was not dependent on the presence of serum and was observed also when EBs differentiated in a chemically-defined medium (NBN2; Figures 25A-25H, i.e. upper two panels) (p 52 lines 26-28).  In addition to its effect on differentiation, NA also had an effect on the size of the EBs and the size of the EBs after two weeks of differentiation was significantly higher (1.7 times; maximal diameter of EBs) in comparison to the size of EBs that were cultured under the same conditions in the absence of NA (Figures 25E-25F, i.e. left pictures of upper two panels) (p 53, lines 1-6). Thus, in view of the foregoing Shushan does not teach away for using activin A for differentiation of hESCs into RPE cells. 
Klimanskaya also discloses a method for differentiating hES cells into RPE cells cultured in the presence of TGFbeta and optimization of the differentiation culture system ensuring high yields of RPE-like cells by culturing hESCs as EBs showed expression of Bestrophin, and RPE65 that produces enrichment in RPE-like cells. As such, Klimanskaya provides a nexus between hESC EBs cultured in suspension with TGFbeta superfamily and expression of RPE markers Bestrophin, and RPE65 for producing enrichment in RPE-like cells. Given that Shushan provides motivation for activin A, has advantages for growing hESCs in suspension that allow extensive expansion of the cells and  allow initiation of differentiation of a large number of cells for direct differentiation of hESC, thus Shushan provides a rationale and motivation to combine with Klimanskaya method for differentiating hES cells into RPE cells cultured in the presence of TGFbeta and optimization of the differentiation culture system ensuring high yields of RPE-like cells by culturing hESCs as EBs showed expression of Bestrophin, and RPE65 that produces enrichment in RPE-like cells.
Davis has been cited for experiments that support activin A treatment is causing progenitor cells to differentiate into photoreceptors in vitro. Activin also increases the rate of rod photoreceptor differentiation by those cells already committed to this fate. 
Lund has been cited for a percentage of pigmented cells to total cells is at least about 4 times greater than that of an RPE cell composition obtained without culturing the cells in activin A and not for culturing human pluripotent stem cells in a medium comprising nicotinamide to obtain differentiating cells by directed differentiation. This is because regarding the limitation, wherein the method promotes directed differentiation of the human pluripotent stem cells, the specification teaches in [0070] The term "directed differentiation" is used interchangeably with the term "RPE induced differentiation" and is to be understood as meaning the process of manipulating hSCs under culture conditions which induce/promote differentiation into RPE cell type only, thus the RPE induced differentiation taught by Shushan reads on the method promotes directed differentiation of the human pluripotent stem cells. Thus, Shuschan teaches step (a) culture comprising NA (paragraph 87152) and step (b) culture comprising activin A (paragraph 0172). Shuschan further teaches that NA may be used for the maintenance of undifferentiated hES cells, the prevention of extraembryonic differentiation, and for the induction of somatic cell differentiation (paragraphs 0217-02718).
Thus, Lund taches a percentage of pigmented cells to total cells is at least about 4 times greater than that of an RPE cell composition obtained without culturing the cells in activin A. Klimanskaya provides a nexus between hESC EBs cultured in suspension with TGFbeta superfamily and expression of RPE markers Bestrophin and RPE65 results in  producing enrichment in RPE-like cells. Given that Shushan provides motivation for activin A, for growing hESCs in suspension for the advantages in growing hESCs in suspensions that allow extensive expansion of the cells and  allow initiation of differentiation processes in suspension of a large number of cells, and the development of novel methodologies to direct differentiation of hESC within suspension cultures provides a rationale and motivation to combine with an art of a nexus between hESC EBs and expression of Bestrophin, and RPE65 for producing enrichment in RPE-like cells in the presence of TGFbeta superfamily taught by Klimanskaya. 
Binder has not been cited for the NA but for the significantly better reading acuity and higher multifocal ERG (mfERG)-response density than control subjects in patients with foveal choroidal neovascularization (f(CNV) underwent transplantation of autologous human RPE cells (emphasis added). Lund has been cited for a percentage of pigmented cells to total cells is at least about 4 times greater than that of an RPE cell composition obtained without culturing the cells in activin A.
It should be noted that the patentability of the product by process does not depend on its method of production. The claimed product is the same or obvious from a product in the prior art (i.e., the product disclosed in the cited references of Shushan and Klimaskaya and Davis and Lund and Binder the claim is unpatentable even though the reference product was made by a different process. Where the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 LS.C 103 are proper. (MPEP 2113). In this case, the RPE cells expressing the RPE markers with assessing ERG response of the transplanted RPE cells to assess increase in ERG performed significantly better than sham and untreated controls as disclosed by Shushan and Klimaskaya ani Davis and Lund and Binder and Lund appears to be structurally and functionally similar to the human RPE cells claimed in the instant application. Therefore, the RPE cells disclosed by Shushan and Klimaskaya and Davis and Lund and Binder must necessarily be capable of increasing and ERG response when transplanted into a subject as claimed. The Shushan and Klimaskaya and Davis and Lund and Binder composition comprising RPE is structurally and functionally similar to one claimed in the instant application.
 2)	Applicants argue Sugaya does not correct the deficiencies of any of the above-cited references. Sugaya is once again cited as teaching “culturing human neural stem cells (NSCs) before or during differentiation with an effective amount of TGF-beta3” for differentiation into retinal cells. However, Sugaya does not mention or suggest rescuing retinal function by increasing an ERG response when transplanted into a subject , a feature that is critical to the claimed composition. Applicant’s arguments have been fully considered but are not persuasive.
In response, Sugaya teaches differentiation of human NSCs into retinal cells in vitro, treated with TGFbeta3 prior to transplantation differentiated in basal media under the influence of TGF-beta3, expressing mature RPE marker retinal opsin by the donor human stem cell and also differentiated into photoreceptors. 
In summary, according to one embodiment of Shuschan comprises treating the hESCs with the TGFbeta superfamily of growth factors is used and also NA in combination with Sugaya also teaches differentiation of human NSCs into retinal cells in vitro, treated with TGFbeta3 prior to transplantation differentiated in basal media under the influence of TGF-beta3, expressing retinal opsin by the donor human stem cell and also differentiated into photoreceptors, thus NA acts as a differentiation clement and combined with the TGFbeta superfamily act as an RPE differentiation factor for the transplanted RPE cells. Lund taches a percentage of pigmented cells to total cells is at least about 4 times greater than that of an RPE cell composition obtained without culturing the cells in activin A while Shuschan has been cited for the activin A and NA. Klimanskaya provides a nexus between hESC EBs cultured in suspension with TGFbeta superfamily and expression of RPE markers Bestrophin, and RPE65 for producing enrichment in RPE-like cells. Given that Shushan provides motivation for activin A, for growing hESCs in suspension for the advantages in growing hESCs in suspensions that allow extensive expansion of the cells and  allow initiation of differentiation processes in suspension of a large number of cells, and the development of novel methodologies to direct differentiation of hESC within suspension cultures provides a rationale and motivation to combine with an art of a nexus between hESC EBs and expression of Bestrophin, and RPE65 for producing enrichment in RPE-like cells in the presence of TGFbeta superfamily taught by Klimanskaya.
The RPE cells expressing the RPE marker opsin with assessing ERG response of the transplanted RPE cells to assess increase in ERG performed significantly better than sham and untreated controls as disclosed by Shuschan and Klimaskaya and Davis and Lund, and Binder and Sugaya appears to be structurally and functionally similar to the human RPE cells claimed in the instant application. Therefore, the RPE cells disclosed by Shuschan and Klimaskaya and Davis and Lund, and Binder and Sugaya must necessarily being capable of increasing and ERG response when transplanted into a subject as claimed. The Shuschan and Klimaskaya and Davis and Lund, and Binder and Sugaya composition comprising RPE is structurally and functionally similar to one claimed in the instant application.

3.	Applicants argue as described in the specification: 
It has now been surprisingly found that contacting hSCs with a member of the TGFbeta superfamily of growth factors strongly promotes differentiation of hSCs towards an RPE fate. In other words, these growth factors have an inducting effect on the hSCs. Thus, the use of member/members of the transforming growth factor-beta (TGF) superfamily for the preparation of a culture system for inducing differentiation of human stem cells (hSCs) into retinal pigment epithelial (RPE) cells, has thus been envisaged. Applicants arguments have been fully considered but are not persuasive.
In  response to applicant’s argument of surprisingly unexpected results, it is noted that “Unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)."The specification teaches It has now been surprisingly found that contacting hSCs with a member of the TGFbeta superfamily of growth factors strongly promotes differentiation of hSCs towards an RPE fate.. The claims are not so limited.
The specification teachings that: “It has now been surprisingly found that contacting hSCs with a member of the TGFbeta superfamily of growth factors strongly promotes differentiation of hSCs towards an RPE fate. In other words, these growth factors have an inducting effect on the hSCs. Thus, the use of member/members of the transforming growth factor-beta (TGF) superfamily for the preparation of a culture system for inducing differentiation of human stem cells (hSCs) into retinal pigment epithelial (RPE) cells, has thus been envisaged”. 
However, the effectiveness based on the a member of the TGFbeta superfamily of growth factors strongly promotes differentiation of hSCs towards an RPE fate. In other words, these growth factors have an inducting effect on the hSCs Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent”. Moreover, MPEP 716.02(b) states that evidence relied upon to establish unexpected results should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Thus it is not clear that the a member of the TGFbeta superfamily of growth factors strongly promotes differentiation of hESCs towards an RPE fate. In other words, these growth factors have an inducting effect on the hSCs does in fact provide a surprising  result. In summary, Applicant has not met the burden of establishing that the results of a member of the TGFbeta superfamily of growth factors strongly promotes differentiation of hSCs towards an RPE fate have surprising unexpected results and thereby provide evidence of non-obviousness because it is not clear that the results are surprising. 
Examiner’s note: Should applicant amend the base claim to recite “ A composition comprising human retinal pigment epithelial (RPE) cell obtained from human pluripotent stem cell , wherein said RPE cells express RPE65 and Bestrophin, wherein transplantation of the RPE cells into a subject in need thereof results in an increase in an electroretinography (ERG) response, and wherein said RPE cells are obtained by a method comprising: 
(a) culturing human pluripotent stem cells in a medium comprising a differentiating agent to obtain differentiating cells, wherein the differentiating agent is nicotinamide; and 
(b) culturing said differentiating cells in said medium comprising one or more members of the TGF superfamily, wherein the one or more members of the TGF superfamily comprises activin A to obtain RPE cells, 
wherein the method promotes the directed differentiation of the human pluripotent stem cells; and 
wherein the RPE cells are capable of expressing RPE65 and Bestrophin at a level that is between about 4 to 6 times higher than that of RPE cells which were not differentiated in the presence of activin A, instant obviousness rejection may be overcome pending further consideration. 
Objection 
Claim 1 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, the human RPE cell composition appears to be structurally and functionally similar and express same markers at same level as human RPE cells composition recited in claim 1. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/            Primary Examiner, Art Unit 1632